Exhibit 10.34

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 230.406

AMENDED AND RESTATED

CROSS-LICENSING AGREEMENT

BETWEEN

MASIMO LABORATORIES

AND

MASIMO CORPORATION

EFFECTIVE JANUARY 1, 2007



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    MASIMO SET® Definition Exhibit B    Trademarks, Legend, Logos
Exhibit C    Price for Products Exhibit D    End-User License Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED CROSS-LICENSING AGREEMENT

THIS AMENDED AND RESTATED CROSS-LICENSING AGREEMENT (the “Agreement”), effective
as of January 1, 2007 (the “Effective Date”), is an amendment and restatement of
the CROSS-LICENSING AGREEMENT originally made and entered into as of the 2nd day
of May, 1998 (as subsequently amended, the “Original Agreement”), by and between
MASIMO LABORATORIES, a Delaware corporation (“LABS”), and MASIMO CORPORATION, a
Delaware corporation (“MASIMO”), with reference to the following:

R E C I T A L S

A. MASIMO has developed a technology (“MASIMO Technology” as defined herein).
MASIMO Technology incorporates circuitry and software which, among other things,
acquires and detects signals generated by red and infrared LEDs, and which is
designed to extract arterial oxygen saturation and pulse rate values from such
signals.

B. Pursuant to the Original Agreement, as previously amended, LABS has an
exclusive license to MASIMO Technology for certain applications.

C. Pursuant to the Original Agreement, as previously amended, LABS has a license
to make, use and sell devices which incorporate MASIMO Technology subject to
certain restrictions for distribution throughout the world.

D. Pursuant to the Original Agreement, as previously amended, MASIMO has an
option to license to certain technology developed by LABS for use in blood
glucose monitoring and total hemoglobin/hematocrit applications, and MASIMO
desires to have an option to license certain technology developed by LABS for
use in certain other Non-Vital Signs Monitoring in the professional caregiver
market.

E. MASIMO has acquired substantial Know-How (as defined below) in extracting
signals from signals contaminated by noise.

F. MASIMO has acquired and expects to continue to acquire a reputation for
excellence, and its trademark has and will continue to acquire valuable
goodwill.

G. Labs has acquired substantial Know-How (as defined below) in extracting
signals from interfering signals.

H. Labs has acquired and expects to acquire a reputation for excellence.

I. MASIMO and LABS entered into three amendments of the Original Agreement
relating to increasing funding to LABS and extending the period for execution of
the option to license certain technology developed by LABS.

J. MASIMO and LABS entered into a Fourth Amendment to the Original Agreement to
enable MASIMO to have its option to blood glucose monitoring and total
hemoglobin/hematocrit applications be separately exercisable and to obtain a
license to carboxyhemoglobin and methemoglobin, which Fourth Amendment
superseded all earlier amendments to the Agreement.

 

3



--------------------------------------------------------------------------------

K. The Parties desire to enter into this Agreement to amend and restate the
Original Agreement and the terms of the Fourth Amendment, to include additional
terms, and to have this Agreement supersede the Original Agreement and the
Fourth Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in the Original Agreement and hereinafter set forth, LABS and MASIMO
hereby agree as follows:

1. DEFINITIONS. As used in this Agreement, the following terms, whether used in
the singular or the plural shall have the following meaning:

1.1. Accessory means cables or any other accessories manufactured by a Party for
use with any of the Products.

1.2. Affiliate means, with respect to each Party, any legal entity that is,
directly or indirectly, controlling, controlled by or under common control with
the Party. For purposes of this definition, a Party shall be deemed to control
another entity if it owns or controls, directly or indirectly, more than fifty
percent (50%) of the voting equity of the other entity (or other comparable
ownership interest for an entity other than a corporation).

1.3. Average Selling Price means the total amount, in dollars (based upon the
first sale to arms-length customers), for a device, sensor, accessory or other
product divided by the number of devices, sensors, accessories or other products
sold during the relevant period, or quarterly if not otherwise stated, on a
product-by-product basis.

1.4. Change in Control means, with respect to a Party, the occurrence of any of
the following: (i) the direct or indirect sale, transfer, conveyance or other
disposition (including by merger, consolidation, operation of law or otherwise),
in one or a series of related transactions, of all or substantially all of the
properties or assets of such Party to a non-Affiliate third party; (ii) any
non-Affiliate third party becomes the ultimate beneficial owner, directly or
indirectly, of 50% or more of the voting power of the voting stock of such
Party; (iii) Joe E. Kiani is not the CEO of either company; or (iv) such Party
consolidates with, or merges with or into, any third party, or any third party
consolidates with, or merges with or into such entity.

1.5. Distributor means, as applicable, (i) a party that markets LABS Licensed
Devices or Stand Alone Licensed Devices to End-Users on behalf of LABS, (ii) a
customer of LABS that buys LABS Licensed Devices or Stand Alone Licensed Devices
from LABS, private labels such devices, and markets such LABS Licensed Devices
or Stand Alone Licensed Devices to End-Users, (iii) a party that markets MASIMO
Licensed Devices to End-Users on behalf of MASIMO, or (iv) a customer of MASIMO
that buys MASIMO Licensed Devices from MASIMO, private labels such devices, and
markets such MASIMO Licensed Devices to End-Users.

1.6. Enabled means that a parameter is actually activated such that it measures
the parameter when an appropriate sensor is attached.

1.7. End User is, as applicable, a direct user of LABS Licensed Devices, Stand
Alone Licensed Devices or MASIMO Licensed Devices.

 

4



--------------------------------------------------------------------------------

1.8. Improvement means any invention, adaptation, modification or change, except
for those that are purely aesthetic as trade dress.

1.9. LABS Combo Device means a LABS’ device that incorporates Masimo Technology
for monitoring Non-Vital Signs Parameters and Vital Signs Parameters.

1.10. LABS Confidential Information means confidential information and
proprietary material of LABS, including, but not limited to, (i) the LABS
Technology, (ii) any Improvements, patents, copyrights, trade secrets, and any
other intellectual property and proprietary rights owned by LABS in accordance
with Article 11, and (iii) the following types of information and other
information of a similar nature: ideas, concepts, materials, techniques, models,
data, designs, documentation, flow charts, budgets, projections, forecasts,
marketing and development plans, communication protocols and testing procedures.

1.11. LABS Licensed Device means a LABS’ device (finished product, chipset or
board containing circuitry or software, software, or any combination) that
incorporates Masimo Technology for monitoring Non-Vital Signs Parameters or a
LABS Combo Device.

1.12. LABS Market means any product market in which the product is intended to
be used by a patient or pharmacist rather than by a professional medical
caregiver, regardless of the particular location of the sale. For example, the
LABS Market includes sales to doctors, hospitals, EMS professionals or
otherwise, provided the product is intended to be recommended, or resold, for
use by the patient or pharmacist.

1.13. LABS Technology means any of the following Rainbow Technology rights
(i) owned by LABS as of the Effective Date, or (ii) developed or conceived by
LABS during the Term and owned by LABS in accordance with Article 11: Technical
information, inventions, concepts, products, components, trade secrets,
know-how, techniques, designs, processes, communications protocols, software,
Improvements, whether patentable or not, patents, patent applications, including
any patents issuing thereon and any and all divisions, continuations and
continuations-in-part thereof, and any and all reissues and reexaminations of
any such patents, copyrights, copyright registrations and applications, and all
other intellectual property rights. LABS Technology excludes (i) any technology
owned by a third party and licensed to LABS, and (ii) the MASIMO Technology.
Notwithstanding Section 11.3, Labs Technology also includes the glucose
measurement technology acquired from Argose.

1.14. Current Licensed Device means a device that incorporates Rainbow
Technology for measurement of carbon monoxide (HbCO), methemoglobin (HbMet),
total hemoglobin and/or fractional arterial oxygen saturation (whether Enabled
or not). A Current Licensed Device includes boards or software for integration
into devices of third parties, such as original equipment manufacturers.

1.15. MASIMO Board means a circuit board or chip set manufactured or distributed
by or for MASIMO, that incorporates MASIMO Technology, and/or Rainbow Technology
and/or Optioned Technology.

1.16. MASIMO Confidential Information means confidential information and
proprietary material of MASIMO, including, but not limited to, (i) the MASIMO
Technology,

 

5



--------------------------------------------------------------------------------

(ii) any Improvements, patents, copyrights, trade secrets, and any other
intellectual property and proprietary rights owned by MASIMO in accordance with
Article 11, (iii) the MASIMO Software, and (iv) the following types of
information and other information of a similar nature: ideas, concepts,
materials, techniques, models, data, designs, documentation, flow charts,
budgets, projections, forecasts, marketing and development plans, communication
protocols, and testing procedures.

1.17. MASIMO Licensed Device means a Current Licensed Device or an Optioned
Technology Device.

1.18. MASIMO Licensed Trademarks means the MASIMO SET, Rainbow, and other
Rainbow related product designation and word mark(s) set forth on Exhibit B.1.

1.19. MASIMO Market means any product market where the product is intended to be
used by a professional caregiver, including but not limited to hospital
caregivers, surgicenter caregivers, paramedic vehicles caregivers, doctor’s
offices caregivers, EMS facilities caregivers and vehicles where emergency
medical services are provided.

1.20. MASIMO Sensor means a sensor manufactured or distributed by or for MASIMO
for use in SpO2 Measurement and/or Non-Vital Signs Monitoring.

1.21. MASIMO Product Design means all product design rights other than those
that are purely aesthetic, including industrial designs, tooling, process and
manufacturing designs, all for products that include Masimo SET.

1.22. MASIMO SET has the meaning set forth in Exhibit A.

1.23. MASIMO Software means any and all computer/instrument software and/or
firmware owned by MASIMO that is used or useful in connection with MASIMO
Technology for use in Vital Signs Monitoring or Non-Vital Signs Monitoring,
including any and all Improvements thereto, all in source code and object code
format, and all written documentation relating to such software.

1.24. MASIMO Technology means any of the following MASIMO SET, Masimo Product
Design rights, or Masimo Sensor rights, as initially licensed to LABS on May 2,
1998, as the same has been Improved by MASIMO since that time, (i) owned by
MASIMO as of the Effective Date, or (ii) developed or , conceived by MASIMO
during the Term and owned by MASIMO in accordance with Article 11: technical
information, inventions, concepts, products, components, trade secrets,
know-how, techniques, designs, processes, communications protocols, whether
patentable or not, patent applications, copyright applications, patents,
copyrights and all other intellectual property. MASIMO Technology excludes
(i) any technology owned by a third party and licensed to MASIMO, and (ii) the
Rainbow Technology.

1.25. Net Selling Price of a Product means the total sales revenue for such
Product (including any amounts for rental or leasing of such product), excluding
charges for returns, rebates, credits, post-sale adjustments, including
adjustments for doubtful accounts, outbound prepaid or allowed transportation
charges, sales taxes, tariffs or duties directly imposed with reference to
particular sales or similar items.

1.26. Non-Vital Signs Monitoring means non-invasive measurement Non-Vital-Signs
Parameters using Masimo Technology.

 

6



--------------------------------------------------------------------------------

1.27. Non-Vital-Signs Parameter means any noninvasive or minimally invasive
measurement of body fluid constituents other than Vital Signs, including, but
not limited to, blood glucose, fractional arterial oxygen saturation (defined as
the correction to SpO2 by eliminating one or more dysfunctional hemoglobins
(i.e., CO, methemoglobin and/or […***…]), total hemoglobin, hematocrit, carbon
monoxide (HbCO), methemoglobin (HbMet), […***…], bilirubin, […***…].

1.28. Optioned Technology means LABS Technology developed using MASIMO
Technology and Improvements owned by Labs for use in Non-Vital Signs Monitoring
other than monitoring of carbon monoxide (HbCO), methemoglobin (HbMet), total
hemoglobin and/or fractional arterial oxygen saturation.

1.29. Optioned Technology Device means a device that incorporates Rainbow
Technology for measurement of any Non-Vital Signs Parameter (whether Enabled or
not) for which MASIMO has exercised one or more of the options under
Section 4.1. An Optioned Technology Device includes boards or software for
integration into devices of third parties, such as original equipment
manufacturers (OEM).

1.30. Parameter means a Vital Signs Parameter or a Non-Vital-Signs Parameter, as
applicable.

1.31. Party means LABS or MASIMO; Parties means LABS and MASIMO.

1.32. Products means (i) in the case of MASIMO, MASIMO Boards, MASIMO Sensors
and Accessories, and (ii) in the case of LABS, LABS Licensed Devices and Stand
Alone Licensed Devices.

1.33. Rainbow Sensor means a sensor incorporating Rainbow Technology for
measuring Non-Vital-Signs Parameters and possibly one or more Vital Signs using
Masimo Technology.

1.34. Rainbow Technology means LABS technology for Non-Vital Signs Monitoring
using Masimo Technology and at least 6 wavelengths.

1.35. SpO2 Measurement means noninvasive measurement of arterial oxygen
saturation (accounting for at least Hb and HbO2 ), fractional saturation,
plethysmographic waveforms, and/or pulse rate from neonate, pediatric and adult
subjects.

1.36. Stand Alone Licensed Devices means LABS’ completed patient monitor devices
that are not capable of Non-Vital Signs Monitoring but that incorporate a MASIMO
Board as the exclusive method to obtain SpO2 Measurement.

1.37. Standard Cost, or Cost, means the cost for direct materials and labor,
overhead and administration, in accordance with generally accepted accounting
principles.

1.38. Vital Signs Monitoring means measurement and/or monitoring of Vital Signs
Parameters.

*Confidential Treatment Requested

 

7



--------------------------------------------------------------------------------

1.39. Vital Signs Parameters means SpO2, peripheral venous oxygen saturation,
mixed venous oxygen saturation, fetal oximetry, Sudden Infant Death Syndrome
(“SIDS”), ECG, blood pressure (non-invasive blood pressure, invasive blood
pressure and continuous non-invasive blood pressure), temperature, respiration
rate, CO2, SvO2, pulse rate, respiration rate, cardiac output, EEG, perfusion
index (“PI”), depth of anesthesia, cerebral oximetry, tissue oximetry and/or
EMG, and associated features derived from these parameters, such as 3-D Alarms,
Pleth Variability Index (“PVI”), and other features.

2. LICENSE GRANTS

2.1. Licenses Granted to LABS.

2.1.1. MASIMO grants to LABS an exclusive (including of MASIMO, subject to
Section 2.2.1), royalty-bearing, perpetual, worldwide license (i) to use the
MASIMO Technology to develop Non-Vital Signs Monitoring and to develop LABS
Licensed Devices, (ii) to make, have made, use, offer to sell and sell LABS
Licensed Devices , including on an OEM basis, (iii) to sublicense MASIMO
Technology for the development of or for use in Non-Vital Signs Monitoring and
LABS Licensed Devices, and (iv) to sublicense the use, manufacture and sale of
LABS Licensed Devices.

2.1.2. MASIMO further grants to LABS an exclusive, perpetual, worldwide license
(i) to copy, modify, and make derivative works of the MASIMO Software for
incorporation into LABS Licensed Devices, (ii) to distribute the MASIMO Software
in conjunction with a transfer of a LABS Licensed Device to End-Users and
Distributors, and (iii) to sublicense the right to copy and modify the MASIMO
Software for incorporation into LABS Licensed Devices.

2.1.3. MASIMO further grants to LABS the non-exclusive right to incorporate
MASIMO Boards into LABS Licensed Devices and Stand Alone Licensed Devices and to
make, have made, use and sell the same (including, but not limited to, in a
private label contract which does not include LABS name, but which includes
MASIMO’s name as provided herein), in the case of Stand Alone Licensed Devices,
outside the MASIMO Market. LABS shall also have the right to sublicense to one
Affiliate only its rights under this Section, provided that, (i) LABS shall
procure that such Affiliate complies with the terms and conditions of this
Agreement, and (ii) LABS and such Affiliate shall be jointly and severally
liable for any non-performance or breach by such Affiliate.

2.1.4. Masimo further grants the option, for distribution inside the Labs
Market, to Labs to license or obtain any and all additional Vital Signs
parameters that MASIMO develops during the course of this Agreement on terms no
less favorable than any other third party non-exclusive licensee. In the event
that Masimo does not have a license with any other third party, then Masimo
agrees to negotiate for a license for such parameters with LABS in good faith.
This option does not apply if Masimo licenses the additional Vital Sign
Parameter on an exclusive basis to a third party prior to Labs exercising this
option.

2.1.5. LABS agrees to distribute and to have its sublicensees distribute
(i) Stand Alone Licensed Devices and (ii) LABS Licensed Devices in conjunction
with and by providing the end-user with an end-user agreement materially
equivalent to the “License Agreement” that is attached hereto as Exhibit D.

 

8



--------------------------------------------------------------------------------

2.1.6. LABS’ license under this Agreement does not include the right to sell
MASIMO Boards or MASIMO Sensors on an OEM basis except in connection with an OEM
sale for integration in LABS Licensed Devices, or in connection with a
sublicense of Stand Alone Licensed Devices.

2.2. Licenses to MASIMO.

2.2.1. License Back to Masimo. LABS grants back to MASIMO a non-exclusive
royalty-bearing, worldwide license (i) to use the MASIMO Technology to develop,
Non-Vital Signs Monitoring, (ii) to make, have made, use, offer to sell and sell
products incorporating any such developed Non Vital Signs Monitoring for
distribution solely outside the LABS Market. Labs consents to any agreement
entered by Masimo prior to the date of this Agreement, relating to Non-Vital
Signs products.

2.2.2. License to HbCO, HbMet, total hemoglobin and fractional arterial oxygen
saturation. LABS grants to MASIMO a license to make, have made, use, offer to
sell and sell Current Licensed Devices only (i) for distribution outside the
LABS Market, and (ii) to LABS. Such license is exclusive (on a
parameter-by-parameter basis) in the MASIMO Market until the later of (A) 20
years from the Effective Date or (B) expiration of the last to expire of any
LABS patents covering the applicable parameter. Such license shall include the
right to sell Current Licensed Devices on an OEM basis.

2.2.3. License to Rainbow Sensors. LABS further grants to MASIMO a license to
make, have made, use, offer to sell and sell Rainbow Sensors only (i) for
distribution outside the LABS Market, and (ii) for sale to LABS. Such license is
exclusive in the MASIMO Market until the later of (A) 20 years from the
Effective Date, or (B) expiration of the last to expire of any LABS patents
covering the Rainbow Sensors.

2.3. Trademarks, Legends and Logos.

2.3.1. No Implied License. Each of LABS and MASIMO agrees to include the
following legend on the exterior of or in manuals or other documentation
provided with products that contain technology licensed from the other Party
which it sells directly.

NO IMPLIED LICENSE

Possession or purchase of this device does not convey any express or implied
license to use the device with replacement parts which would, alone, or in
combination with this device, fall within the scope of one or more of the
patents relating to this device.

A sample label is shown in Exhibit B. LABS agrees to use reasonable commercial
efforts to cause all sublicensees to include this or a similar legend on devices
containing MASIMO Technology or in the use manuals or other documentation
shipped with such instruments.

2.3.2. Trademark License Grant by MASIMO. MASIMO hereby grants to LABS a
nonexclusive license, including the right to grant sublicenses, to use the
MASIMO Licensed Trademarks in connection with the Labs Licensed Devices and
Stand Alone Licensed Devices, and in connection with the design, manufacture,
distribution, advertisement, promotion, sale and offering for sale of such
devices; provided,

 

9



--------------------------------------------------------------------------------

however, that such trademarks are used to indicate the source of incorporated
technology and do not indicate that MASIMO is the manufacturer of any such
devices.

2.3.3. Quality Control—Devices. LABS agrees that any products bearing any Masimo
Licensed Trademark shall be of a high standard of quality, so as to protect and
enhance the goodwill pertaining to the Licensed Trademarks. Masimo has the right
to inspect the manufacturing and distribution points of LABS for products
bearing Masimo Licensed Trademarks, at any reasonable time, to ensure the
ongoing quality of any product bearing that Party’s Licensed Trademarks. Should
Masimo at any time determine that the quality of any product bearing a Masimo
Licensed Trademark does not adhere to these quality standards, Masimo will
provide written detailed notice to LABS. LABS shall have three months from such
notice to bring the quality of such product up to standard or to cease any
further use of the Masimo Licensed Trademark in connection with the promotion or
sale of such device or product until MASIMO has indicated that it is satisfied
that the deficiencies in quality of the particular product has been corrected.
For any sublicenses granted under the Masimo Licensed Trademarks, LABS agrees to
use reasonable commercial efforts to coordinate quality control consistent with
this Section over the manufacture, advertisement, promotion and sale of any
products offered by the sublicensee using the MASIMO Licensed Trademarks.

2.3.4. LABS Trademark Marking. LABS agrees that it shall use the MASIMO SET
product designation set forth in Exhibit B (i) on all LABS Combo Devices that
are marketed directly by LABS, and (ii) all Stand Alone Licensed Devices that
are marketed directly by LABS, in each case, on a front panel site associated
with the Vital Signs Monitoring. Prior to any such use, LABS shall obtain
consent from MASIMO as to the use and location of the Licensed Trademark, which
consent shall not be unreasonably withheld. LABS shall use reasonable efforts to
cause all sublicensees and Distributors to include such MASIMO Product
Designation in accordance with this provision. Labs may, but is not required, to
mark products that include Non-Vital Signs Monitoring with any of the Rainbow
associated logos (Rainbow, Rainbow SET, SpCO, …), at LABS discretion.

2.3.5. Labs Name. LABS agrees to change its name to eliminate the term “Masimo”
at such time that LABS begins selling any product.

2.3.6. Advertising. All advertising directly by LABS for LABS Combo Devices or
Stand Alone Licensed Devices shall include one or more of the MASIMO SET
Licensed Trademarks. LABS agrees to use reasonable efforts to have sublicensees
and Distributors comply with the provisions of this section.

2.3.7. No Other Use. Neither Party shall use the trademarks of the other Party
in direct combination with other trade names, trademarks or symbols of such
Party or its sublicensees or Distributors.

2.3.8. No Damaging Use. Each Party agrees not to use the trademarks of the other
Party in any way which might endanger the owners’ rights in or ownership of the
trademarks.

2.3.9. Trademark Expenses. The expense of obtaining and maintaining Masimo
Licensed Trademarks registrations shall be borne by MASIMO.

 

10



--------------------------------------------------------------------------------

2.3.10. Trademark Rights on Change in Control. In the event of a Change in
Control of MASIMO, if the acquiring or resulting entity or party permanently
ceases to use MASIMO as a company name and as trademark, all rights to the
MASIMO trademark shall be and are hereby assigned to LABS including all goodwill
associated with the trademark. For the avoidance of doubt, the purpose of this
paragraph is to assign the MASIMO mark if MASIMO is no longer using it,
therefore so long as the acquiring or resulting entity or party is using MASIMO
as either a company name or as a trademark, no assignment under this Section
shall apply.

2.3.11. Patent Marking. Each Party agrees to mark products sold under license
from the other Party in accordance with the Statutes of the United States
relating to marking of patented articles. Each Party agrees to use reasonable
efforts to cause its sublicensees and Distributors to comply with this
provision.

2.3.12. Maintenance of Licensed Patents. Each Party is responsible for
determining whether, where, and on what to pursue patent protection for its
technology. Either Party (the “Licensor Party”) may discontinue prosecution or
maintenance, abandon, or dedicate to the public any of patents and patent
applications included in the MASIMO Technology or LABS Technology, as
applicable, owned by such Party and in its sole discretion, provided, however,
that the Licensor Party shall take reasonable efforts to provide the other Party
(the “Licensee Party”) with at least 15 days notice prior to abandonment or
other dedication to the public of any patent or patent application in the United
States or Western Europe. Upon such notice, the Licensee Party shall have 7 days
to notify the Licensor Party, in its sole discretion, that such licensed patent
should not be abandoned or otherwise dedicated to the public. In such event, the
Licensee Party shall be responsible for payment of any costs of maintaining such
licensed patents or controlling prosecution at its expense of any licensed
patent applications. While there is a single CEO, no written notice to the other
company is required. In addition, failure to provide the notice in this
paragraph is not a material breach of this Agreement.

3. RESEARCH AND DEVELOPMENT/LICENSE FEES

3.1. Previous Research & Development. The Parties acknowledge that MASIMO has
funded research and development conducted by LABS related to, among other
things, methemoglobin, fractional arterial oxygen saturation, blood glucose,
and/or total hemoglobin measurement in a cumulative amount of seven -million
-five -hundred -thousand dollars ($7,500,000), and that in consideration of such
payment, MASIMO has been granted the options in this Agreement.

3.2. License Fees for Rainbow Technology. MASIMO agrees to pay a license fee of
five million dollars ($5,000,000) for the license to carbon monoxide (HbCO),
methemoglobin (HbMet), and fractional arterial oxygen saturation granted and two
million five hundred thousand dollars ($2,500,000) for the license to total
hemoglobin, under Section 2.2.2. MASIMO acknowledges that it has exercised its
option to license total hemoglobin and has licensed fractional arterial oxygen
saturation. LABS agrees to use such license fee primarily for the development of
Non-Vital Signs Monitoring applications. Such license fee shall be payable in
monthly payments, as requested by LABS in accordance with the following
sentence. LABS will request payment of the license fee in an amount
corresponding to such development costs no more often than monthly, and MASIMO
shall pay LABS the license fee in an amount corresponding to such

 

11



--------------------------------------------------------------------------------

development costs within 30 days following receipt of such request for
reimbursement. At LABS’ option, some or all of the license fee can be paid in
the form of contracted development work done by MASIMO on LABS’ behalf pursuant
to written request by LABS. MASIMO understands that LABS has no proof of concept
for any Non-Vital-Signs Parameters other than those delivered as of this date
and makes no representation that proof of concept will ever be achieved for any
other Parameter. Except as provided in Section 4.3, upon payment of the license
fee described above, no further monthly payment shall be due under this Section.
Notwithstanding the above or anything else contained herein to the contrary,
LABS may request that any licensing, royalty, option or other fees due to LABS
be paid on a quarterly basis. As of December 31, 2006, MASIMO has paid
approximately $3,600,000 of the $7,500,000 described above.

4. MASIMO OPTION

4.1. Option Grant. LABS grants to Masimo an option to license Optioned
Technology as further set forth in this Article 4 (the “Option”).

4.2. Optioned Technology. The “Option” shall be exercisable separately for each
parameter included in the Optioned Technology within 180 days of delivery of
written notice by LABS to MASIMO stating that proof of feasibility has been
achieved separately for such parameter, which notice will include written and
reasonably support of such feasibility. The option period shall be extended if
MASIMO provides written notice disputing proof of feasibility and during the
time period thereafter, during which the parties will work in good faith to
agree on whether or not proof of feasibility has been achieved. If the parties
can not agree within 90 days, the matter will be submitted to an independent
three-member panel (the “Panel”). Each Party shall select one member of the
Panel, and the two members shall select a third member. No Panel member may be
an employee, officer, director, or owner of any shares of either Party, or
related to any employee, officer, director or owner of any shares of either
Party, or otherwise affiliated with either Party such that such affiliation
would tend to influence such person’s ability to independently evaluate this
issue. The determination of the Panel shall be binding upon the Parties.

4.3. License Terms. Upon exercise of the Option, LABS hereby grants to MASIMO a
license to make, have made, use, offer to sell and sell applicable Optioned
Technology Devices for distribution only (i) outside the Labs Market and (ii) to
Labs. The foregoing license shall be sublicensable to any MASIMO Affiliate. Such
license shall be exclusive in the Masimo Market until the later of (i) 20 years
from the exercise date, or (ii) expiration of the last to expire of any LABS
patents covering the Optioned Technology at issue. Such license shall include
the right to sell applicable Optioned Technology Devices on an OEM basis.
However, Masimo does not have the right to provide Licensed Devices or Optioned
Technology to any OEM for sale into Labs Market without Labs’ approval, which
will be in Labs sole discretion.

4.4. Exercise of Option. In order to exercise the Option for each Optioned
Technology, MASIMO agrees to pay LABS for each application for which the option
is exercised as follows (it being understood that the option rights to total
hemoglobin have previously been exercised):

(a) $2,500,000 for Glucose

 

12



--------------------------------------------------------------------------------

(b) $500,000 for any other Non-Vital Sign Parameter. However, if a Non-Vital
Sign Parameter is merely a combination of already licensed Non-Vital-Sign
Parameters, such will not require this additional exercise fee.

Such payments will be made in monthly installments in accordance with and
subject to Section 3.2.

4.5. Certain Exceptions. The Parties understand that the exclusivity in the
licenses to MASIMO under this Article will in no way preclude LABS from
conducting testing and studies in the MASIMO or LABS Market relating to the
Optioned Technology and making inadvertent sales to the MASIMO market.
Notwithstanding the foregoing, except as expressly provided herein, neither LABS
nor MASIMO shall knowingly sell any Products in the other Party’s Market.

4.6. Payment on Change in Control. Upon any Change in Control of MASIMO, the
option for glucose shall be automatically exercised. Upon such Change in
Control, MASIMO agrees to pay LABS the license fee for glucose immediately.

4.7. Termination of Exclusivity.

4.7.1. Reasonable Efforts. Subject to Section 4.7.2, the exclusivity of
Section 2.2 and 4.2 and 4.3 shall terminate, as applicable, if MASIMO is not
exercising commercially reasonable efforts to develop or marketing a device
incorporating the applicable Optioned Technology or Rainbow Technology on a
parameter-by-parameter basis within one (1) year of the grant of any such
license.

4.7.2. Notification and Cure. LABS must first notify MASIMO of its intent to
cancel the exclusivity under Section 4.7.1. MASIMO shall have ninety (90) days
to cure its failure to take commercially reasonable efforts to develop or market
such devices. If MASIMO has not cured its failure within such period, LABS may
terminate the exclusivity on written notice to MASIMO of such termination. In
the event that LABS and MASIMO disagree as to whether MASIMO is reasonably
marketing such devices, the Party shall submit the disagreement to an
independent three-member panel (the “Panel”). Each Party shall select one member
of the Panel, and the two members shall select a third member. No Panel member
may be an employee, officer, director, or owner of any shares of either Party,
or related to any employee, officer, director or owner of any shares of either
Party, or otherwise affiliated with either Party such that such affiliation
would tend to influence such person’s ability to independently evaluate this
issue. The determination of the Panel shall be binding upon the Parties, and the
cost of the proceedings are born by the losing party.

4.8. Delivery of MASIMO Systems to LABS. MASIMO agrees to make available to LABS
upon request, one (1) sample of each MASIMO Licensed Device. LABS will have the
right to test this device and to approve the functionality of LABS Technology in
such device. Such approval will not be unreasonably withheld. After such
testing, the device may remain with LABS, at LABS’ option, for further technical
assistance and as a demonstration unit as long as this Agreement is in effect.

 

13



--------------------------------------------------------------------------------

5. ROYALTIES

5.1. Royalties to MASIMO For Licensed Devices. Without limiting Section 5.2, the
Parties acknowledge that no royalties shall be payable to MASIMO for the
distribution or sale of LABS Licensed Devices or Stand Alone Licensed Devices.

5.2. Royalties to MASIMO for Integrated Consumable. LABS shall pay to MASIMO
royalties in the amount of ten percent (10%) of SpO2 sensor or accessory value
of LABS’ Average Selling Price of sensors or accessories that measure Vital
Signs Parameters for use in LABS Licensed Devices or Stand Alone Devices. The
SpO2 sensor value of sensors that are capable of Non-Vital Signs Monitoring,
shall be LABS average selling price for its sales of comparable sensors that
only measure SpO2. At the later of (A) 20 years from the Effective Date or
(B) expiration of the last to expire of any Masimo patents covering Masimo
Technology, the royalty shall be reduced by 2%.

5.3. [Intentionally Omitted.]

5.4. Royalty on Rainbow Technology. MASIMO will pay to LABS royalties in the
amount of ten percent (10%) of the Rainbow Royalty Base (as defined below) for
MASIMO Licensed Devices, and sensors and accessories for measuring
Non-Vital-Signs Parameters in MASIMO Licensed Devices in accordance with the
following.

(a) Except for the handheld products, the “Rainbow Royalty Base” will include
that portion of (i) a MASIMO Licensed Device Enabled to measure a
Non-Vital-Signs Parameter, and (ii) sensors and accessories for measuring
Non-Vital-Signs Parameters in MASIMO Licensed Devices. In other words, if a
Masimo Licensed Device, sensor or accessory is Enabled to measure more than
Vital Signs Parameters, then the difference between that standard product (the
one that measures only Vital Signs Parameters) and the price charged for a
similar type product that can also measure the Non-Vital Signs Parameter/s is
the amount that will be multiplied by the 10% royalty. The differential is
calculated base on the ASP on a region by region and product by product basis.

(b) For handheld products, such as Rad-57, the entire price of the product is
multiplied by the 10% royalty.

(c) For multiparameter devices (i.e., a device that uses more than one sensor at
a time), the Royalty Base will be (i) the Net Selling Price of the device, times
(ii) the number of Non-Vital-Signs Parameter that the device is Enabled to
measure, divided by (iii) the total number of Parameters that the device is
Enabled to measure (excluding insignificant parameters such as temperature, PI,
PVI, and Pulse Rate).

(d) Hospital Contracts. MASIMO will pay a 10% royalty on the fraction of all
revenue from the contract signed after January 1, 2009 for the placement of
Masimo Licensed Devices (for a committed sensor contract) in relation to the
fraction of Enabled rainbow devices compared Masimo Licensed Devices with only
Vital Signs Parameters Enabled as follows:

(10%)(Total revenue invoiced under contract on running basis)(# Masimo Licensed
Devices on average with Non-Vital Signs Parameters Enabled.

 

14



--------------------------------------------------------------------------------

 

(# Masimo Licensed Devices on average with Non-Vital Signs Parameters enabled +
# Masimo Licensed Devices on average with only Vital Signs Parameters enabled).

(e) Non-Vital Signs Parameter upgrades and sensors sold separately or in
addition by Masimo shall be considered a separate revenue source for which a 10%
royalty shall apply. Royalties shall not be paid up front but shall be due after
payments are made under the contract, on a quarterly basis, 30 days after each
quarter end.

(f) At the later of (A) 20 years from the Effective Date or (B) expiration of
the last to expire of any LABS patents covering the applicable parameter, the
royalty rate shall reduce by 2%.

(g) Notwithstanding the foregoing, beginning on a Change in Control, the royalty
due to LABS from MASIMO on a particular product will not be less than the
following minimum amount:

$0 per completed MASIMO Licensed Device

$0 on OEM Boards

$2 per disposable sensor capable of CO and/or MET

$3 per disposable sensor that includes hemoglobin capability

$25 per reusable sensor capable of CO and/or MET

$50 per reusable sensor that includes hemoglobin capability

$10 per cable if it permits a Non-Vital Sign Parameter

$50 per Non-Vital Signs Parameter to OEM for each Enabled parameter, $100 to end
users for each parameter when Enabled

Royalties are payable within 30 days of the close of each quarter.

5.5. Minimum Royalties. MASIMO agrees to the aggregated minimum yearly royalties
specified below (whether based on actual sales or in make-up payments by MASIMO)
for the license to Rainbow Technology and/or the license back for Masimo
Technology for use in Non-Vital Signs Monitoring developed by LABS or by MASIMO.
Such royalties shall begin upon the first commercial sale of any MASIMO Licensed
Device. Subsequent year payments are due within thirty (30) days after the end
of each year. Failure to pay the minimum royalties by January 1, 2015 shall be a
breach of this Agreement, subject to the notice and cure provisions herein, and
if such cure is not provided, shall thereafter automatically convert MASIMO’s
license to a non-exclusive license as the exclusive remedy. After January 1,
2015, failure by MASIMO to pay minimum royalties shall be considered a material
breach of this Agreement. The minimum royalties shall be an advance on that
year’s running royalty obligations, but

 

15



--------------------------------------------------------------------------------

shall not carry forward from year to year. While the CEO of Labs and Masimo are
the same, the Minimum Royalties are payable to Labs as needed by Labs, with any
amounts not paid in a given year carried forward. Minimum royalties are
eliminated after the license becomes non-exclusive by the terms of this
Agreement.

 

2007

   2008    2009    2010 and beyond $3.15 M    $3.5 M    $4 M    $5M

5.6. Notwithstanding Section 5.5, on a Change in Control of MASIMO, the
acquiring entity shall pay the minimum royalties in accordance with the tables
below instead of the table in Section 5.5 (with no maximum ceiling for
aggregated Non-Vital-Signs Parameters). Minimum royalties are eliminated after
the license becomes non-exclusive by the terms of this Agreement.

Aggregated Minimum Royalty for CO, Met, Fractional O2, Hb and/or Glucose

 

2007

   2008    2009    2010 and beyond $5 M    $7 M    $10 M    $15M

Additional Minimum Royalty Per Rainbow Parameter beyond CO, Met, Fractional O2,
Hb and Glucose

 

Year 1*

   Year 2    Year 3    Year 4    Year 5 & Beyond $75,000    $250,000    $500,000
   $1 M    $2M

 

* Year 1 refers to the first year of commercial release of such parameter.

5.7. Royalties on Other Markets. LABS will pay to MASIMO a royalty of 10% on
each product that includes Vital Signs Monitoring that is sold outside of both
the LABS Market and the MASIMO Market, unless MASIMO licenses a third party the
right to market outside of both the MASIMO Market and LABS Market, at which time
the royalty is reduced to 3%. Similarly, MASIMO will pay LABS a royalty of 10%
on each product that includes Non-Vital Signs Monitoring that is sold outside of
both the LABS Market and the

 

16



--------------------------------------------------------------------------------

MASIMO Market, unless LABS licenses a third party the right to market outside of
both the MASIMO Market and LABS Market, at which time the royalty is reduced to
3%.

5.8. Quarterly Accounting. Each Party shall provide the other Party with a
quarterly accounting of total Product shipments upon which a royalty is payable
to the other Party, along with an accounting of the Net Selling Price for such
products, if applicable.

5.9. Audit Rights. Each Party shall have the right to verify, at the requesting
Party’s expense, and not more frequently than once per year and upon not less
than ten (10) business days prior written notice to the other Party, the
accuracy of the accounting reports provided by the other Party hereunder,
through inspection of the other Party’s pertinent records and books of accounts
maintained in the ordinary course of business. Such audit shall be conducted by
a certified public accountant (the “CPA”) chosen by the requesting Party in its
reasonable discretion, and which CPA is reasonably acceptable to the Party being
audited. The requesting Party shall pay all costs, expenses and fees of the CPA
unless the audited Party has understated royalties or other payments owing to
the requesting Party by more than five percent (5%) during the period audited,
in which event the CPA’s costs, fees and expenses shall be paid by the audited
Party.

6. LICENSE FOR OTHER USES

6.1. MASIMO Technology. In the event LABS desires to use MASIMO Technology to
develop any application not included within Vital Signs Monitoring and Non-Vital
Signs Monitoring, LABS is non-exclusively licensed to use MASIMO Technology to
develop such application. All Improvements in connection with the foregoing made
during the period that the CEOs of LABS and MASIMO are the same, shall be owned
by MASIMO. All Improvements in connection with the foregoing made during the
period that the CEOs of LABS and MASIMO are different, shall be owned by the
Party that made such Improvements.

6.2. LABS Technology. In the event MASIMO desires to use LABS Technology to
develop any application not included within Vital Signs Monitoring and Non-Vital
Signs Monitoring, MASIMO is non-exclusively licensed to use LABS Technology to
develop such application. All Improvements in connection with the foregoing made
during the period that the CEOs of LABS and MASIMO are the same, shall be owned
by LABS. All Improvements in connection with the foregoing made during the
period that the CEOs of LABS and MASIMO are different, shall be owned by the
Party that made such Improvements.

7. PURCHASE AND SALE OF PRODUCTS

7.1. Products Available for Purchase. The provisions of this Article 7 shall
apply to each Party to the extent such Party (the “Supplying Party”) is
supplying Products to the other Party (the “Ordering Party”). Each Supplying
Party will sell the Products listed in Exhibit C to the Ordering Party in
accordance with this Article 7. Upon mutual agreement of the Parties, the
Parties shall amend Exhibit C to include any additional Products available for
supply by either Party to the other Party under this Agreement, including
applicable pricing, minimum order quantities, and any other provisions
applicable to the supply of such Product.

 

17



--------------------------------------------------------------------------------

7.2. Purchase of Products. The purchase and sale of Products between the parties
shall be made by means of purchase orders placed by one Party or its designee to
the other Party. Purchase orders issued before termination of this Agreement
calling for delivery in ninety (90) days or less are non-cancelable. Purchase
orders calling for delivery in more than ninety (90) days shall be alterable and
cancelable by the Ordering Party until ninety (90) days prior to the shipment
date, after which such purchase orders become binding.

7.3. Minimum Order Quantities. The minimum quantity of Products that may be
purchased on a purchase order for the Products listed on Exhibit C as of the
Effective Date is 50 units of a cable-part number, reusable sensor or MASIMO
Board, and 500 units of disposable sensors.

7.4. Price. The Supplying Party’s transfer price for the Products delivered to
the Ordering Party in accordance with the terms of this Agreement shall be as
set forth on Exhibit C. All prices are F.O.B. the Supplying Party’s
manufacturing facility or distribution point in the United States. The transfer
price for SpO2 Sensors and Accessories includes packaging and labeling complying
with MASIMO standard packaging guidelines provided to LABS from time-to-time.
The transfer price does not include custom packaging or labeling. If custom
labeling is desired and feasible as determined by the Supplying Party, all costs
associated with such labeling will be paid by the Ordering Party. Payment by the
Ordering Party to the Supplying Party shall be made thirty (30) days following
receipt of an invoice by Ordering Party.

7.5. Currency Basis. Prices for the sale of Products hereunder shall be in
United States dollars.

7.6. Taxes and Levies. All payments for Products under this Article 7 are
exclusive of taxes and each Party shall be responsible for paying all taxes
relating to products marketed by that Party (except taxes based upon the other
Party’s income), including but not limited to all sales, use, personal property,
customs, duties, assessments, levies, and other government impositions of any
nature.

7.7. Transportation. The method of transportation and carrier selected for
Products purchased by a Party shall be as specified by such Party in its
purchase orders. Unless otherwise agreed, all transportation charges for
Products, including insurance, levies, and taxes, shall be paid by the Ordering
Party.

7.8. Packaging. The Supplying Party shall package the Products for shipment.
Each shipment shall include a packing list containing: (i) purchase order
number; (ii) model number of the Products; (iii) quantity; (iv) serial number or
lot code of shipped Products; and (v) certificates of compliance for the
applicable quality assurance test performed for the Products being shipped.

7.9. Delivery. The Supplying Party shall use reasonable commercial efforts to
fill all purchase orders for Products by delivery dates and in the quantity
specified by the other Party in its purchase orders. Notwithstanding the above,
the Supplying Party shall have no obligation to deliver Products in less than
ninety (90) days from confirmation. If a purchase order calls for more than a
25% increase as compared to the previous three (3) month average of Products
ordered, on a Product-by-Product basis, the Supplying Party shall use reasonable
commercial efforts to deliver an amount at least equal to the

 

18



--------------------------------------------------------------------------------

previous three (3) month average within ninety (90) days, and shall use
reasonable commercial efforts to ship the remainder within one hundred twenty
(120) days of receipt of the purchase order.

7.10. Emergency Orders. Nothing herein shall prevent a Party from placing
emergency orders for Products for delivery in less than ninety (90) days. The
Supplying Party agrees to use reasonable efforts to deliver such Products on the
requested schedule.

8. COMPATIBILITY

8.1. MASIMO Probes. LABS agrees that it will not modify Masimo’s SpO 2 Sensors
to be used with other than the MASIMO Boards, other boards designed by MASIMO
for Vital Signs Monitoring or boards made by Labs under the licenses herein.
LABS will purchase Sensors for Vital Signs Monitoring applications exclusively
from MASIMO unless the measurements for Vital Signs Monitoring applications and
Non-Vital Signs Monitoring are best integrated in one sensor, as determined by
LABS in its sole discretion. In such case, LABS may design, develop and
manufacture (including manufacturing according to any MASIMO design) integrated
sensors and pay MASIMO a royalty of ten percent (10%) of LABS’ Vital Signs
Monitoring Portion of the Net Selling Price of integrated sensors; provided,
however, that LABS undertakes all regulatory, service and warranty obligations
with respect to such sensors and that such sensors pass MASIMO’s validation and
verification process such that the full capability of MASIMO SET is obtained.
LABS will pay for such validation and verification services at MASIMO’s standard
rates then in effect for third party OEM products. MASIMO SET will be enabled
for these SpO2 Sensors or other sensors which include MASIMO Technology for
Vital Signs Monitoring. The Vital Signs Monitoring Portion is the average
selling price for the similar product that measures only Vital Signs Parameters.
The differential is calculated base on the ASP on a region by region and product
by product basis.

8.2. Engineering Support. During the period that MASIMO is funding LABS’
research and development, or there has been no Change of Control, MASIMO shall
provide reasonable engineering support to LABS for the integration of MASIMO SET
into LABS Licensed Devices and Stand Alone Licensed Devices and for the
manufacturing of any Masimo Products as permitted under this Agreement, by
assisting Labs with engineering and technical resources, sharing lab equipment,
providing prototyping parts and components, legal and financial services,
delivering a copy of all MASIMO Software for MASIMO Technology and sufficient
information and documentation (such as circuit diagrams, source code and
specifications) to permit LABS to reasonably make, use and modify such MASIMO
Software and to reasonably make, use and modify the MASIMO Technology. After a
Change in Control, MASIMO shall continue to deliver, as reasonably requested by
LABS, sufficient information and documentation to permit LABS to reasonably use
MASIMO Technology in accordance with the terms of this Agreement. After a Change
of Control, if Labs asks MASIMO for more than what MASIMO believes in its sole
discretion is reasonable engineering assistance, MASIMO may charge LABS for
those services at its actual costs for such support. To the extent necessary,
engineering support will apply in reverse with respect to any LABS Technology
licensed to MASIMO on a pari passu basis.

 

19



--------------------------------------------------------------------------------

9. INSPECTION AND ACCEPTANCE

9.1. Inspection/QA. Each Supplying Party shall provide and maintain an
inspection procedure and quality assurance program for its Products and its
production processes. Complete records of all inspection and quality assurance
work done by a Supplying Party shall be made available to the Ordering Party
upon its request at reasonable times during the term of this Agreement.

9.2. Product Defects and Returns.

9.2.1. Return Authorization. Any of the Products or lots of Products (“Lot”)
which materially fail to meet the specifications set forth in Exhibit C or
otherwise applicable to such Products may be rejected by the Ordering Party and
returned to the Supplying Party for replacement. Prior to returning any Products
to the Supplying Party, the Ordering Party shall notify the Supplying Party by
facsimile that the Ordering Party has rejected the Products, inclusive of the
reason or basis of such rejection. Within five (5) working days of the receipt
of the notification, the Supplying Party will issue a “Return to Vendor” (“RTV”)
number to the Ordering Party by facsimile, which RTV number will be the Ordering
Party’s authorization to return the Products.

9.2.2. Product Replacement. Subject to Section 9.2.1, Products which do not
conform to the applicable specifications shall be returned by the Ordering Party
to the Supplying Party freight collect and insured for full replacement value.
Within twenty (20) days after the date of receipt of the nonconforming Products,
replacement Product will be shipped to the Supplying Party at the Supplying
Party’s expense. Should the Supplying Party fail to replace rejected Products by
shipping conforming Products within thirty (30) days of its receipt of the
nonconforming Products, the Ordering Party shall have the option to cancel the
purchase of such Products without cost or liability and receive, at the Ordering
Party’s option, a credit or rebate if payment has been made. The Ordering Party
shall pay freight charges, insurance and other customary charges for
transportation for improperly rejected Products.

9.2.3. Costs. All costs to replace including transportation with respect to the
defective Products shall be the sole responsibility of the Supplying Party.

9.2.4. Unauthorized Correction. If the Ordering Party attempts to correct
deficiencies to the Products purchased under this Agreement without prior
written authorization from the Supplying Party, then the Supplying Party shall
have no further obligations with respect to such Products.

9.3. Nonconforming Acceptance. The Ordering Party may choose to accept Products
which fail to conform in a minor aspect to the specifications established by
this Agreement without prejudice to its right to reject nonconforming items in
the future. If the Ordering Party so chooses, the Ordering Party will notify the
Supplying Party of its intent to accept nonconforming items. However, the
Supplying Party accepts no responsibility for nonconforming items accepted by
the Ordering Party.

10. CONFIDENTIALITY

10.1. Confidentiality. Each Party shall maintain in confidence all Confidential
Information of the other Party received in the course of performance under this

 

20



--------------------------------------------------------------------------------

Agreement, and shall not disclose such Confidential Information to any third
party. In maintaining the confidentiality of Confidential Information of the
other Party, each Party shall exercise the same degree of care that it exercises
with its own confidential information, and in no event less than a reasonable
degree of care. Each Party shall ensure that each of its officers, directors,
employees, subcontractors, consultants, representatives and agents holds in
confidence and makes no use of the Confidential Information of the other Party
for any purpose other than those permitted under this Agreement or required by
law.

10.2. Exceptions. Neither Party’s obligations under this confidentiality
provision shall apply to information that:

 

  a. prior to the transmittal was of general public knowledge;

 

  b. becomes a matter of general public knowledge otherwise than as a
consequence of a breach under this Agreement;

 

  c. is made public by the Party claiming confidentiality;

 

  d. is required to be disclosed by applicable law; provided however, that the
Party who may be required to disclose such information shall notify the other
Party in sufficient time for the owner of such Confidential Information to file
the appropriate documents with the court to obtain a protective order to enforce
the confidentiality requirements of this Agreement;

 

  e. information which the receiving Party can establish by competent proof was
in its possession at the time of disclosure by the disclosing Party and was not
acquired, directly or indirectly, from the disclosing Party; or

 

  f. information which is received from a third party; provided, however, that
the receiving Party has no reason to know such information was obtained by said
third party, directly or indirectly, from the other Party under a nondisclosure
agreement.

11. PROPRIETARY RIGHTS

11.1. MASIMO Technology. MASIMO retains all right, title, and interest in the
MASIMO Technology, including, without limitation, all patents, copyrights, trade
secrets, and any other intellectual property and proprietary rights. Nothing in
this Agreement should be construed as a sale of the MASIMO Technology or any
copy of the MASIMO Software to LABS.

11.2. LABS Technology. LABS retains all right, title, and interest in the LABS
Technology, including, without limitation, all patents, copyrights, trade
secrets, and any other intellectual property and proprietary rights. Nothing in
this Agreement should be considered as a sale of the Labs Technology or any copy
of the LABS Software to MASIMO.

 

21



--------------------------------------------------------------------------------

11.3. Development for Non-Vital Signs Monitoring. Any development using or
Improvement to proprietary MASIMO Technology or LABS Technology made by LABS or
by MASIMO that relates to Non-Vital Signs Monitoring, and any new technology
acquired by LABS during the term of this Agreement shall be the sole property of
LABS, and LABS has the right to apply for copyrights, patents (including utility
and design patents), or other protection for intellectual property rights
anywhere in the world under its own name and at its own expense. Without
limiting Section 11.1, MASIMO hereby assigns to LABS all right, title, and
interest in the foregoing. Any acquisition of products or technology by MASIMO
for Non-Vital Signs Monitoring or Vital-Signs Monitoring or Improvements thereto
by MASIMO, before or after the date hereof, is not assigned to LABS and is
exclusively retained by MASIMO, except for the assets of Argose, which are to be
assigned to Labs.

11.4. Improvements for Vital Signs Monitoring. Any development using or
Improvement to proprietary MASIMO Technology or Labs Technology made by MASIMO
or LABS that relates to Vital Signs Monitoring, and any new technology acquired
by MASIMO during the term of this Agreement, shall be the sole property of
MASIMO, and MASIMO has the right to apply for copyrights, patents (Including
utility and design patents), or other protection for intellectual property
rights anywhere in the world under its own name and its own expense. Without
limiting Section 11.2, LABS hereby assigns to MASIMO all right, title, and
interest in the foregoing. Any acquisition of products or technology by LABS for
Non-Vital Signs Monitoring or Vital-Signs Monitoring or Improvements thereto by
LABS, before or after the date hereof, is not assigned to MASIMO and is
exclusively retained by LABS, unless LABS uses Masimo Technology to improve such
acquired products or technology to provide a Non-Vital Signs Parameter, in which
case such Non-Vital Signs Parameter shall be included within the license or
option and other terms provided to MASIMO herein.

11.5. Further Action. LABS and MASIMO agree to take such further action and
execute such further documents as reasonably necessary to establish ownership as
set forth in Section 6.2, and Sections 11.1 through 11.6.

12. INDEMNIFICATION

12.1. MASIMO indemnification. MASIMO will defend, indemnify and hold LABS
harmless against any and all liability, loss, damages, costs or expenses which
LABS may hereafter incur, as a result of any injury, illness or death of any
person which is caused by any Product or device manufactured by MASIMO and
purchased by LABS from MASIMO, to the extent that such injury, illness or death
results directly from such products manufactured or technology provided by
MASIMO.

12.2. LABS indemnification. LABS will defend, indemnify and hold MASIMO harmless
against any and all liability, loss, damages, costs or expenses which MASIMO may
hereafter incur, as a result of any injury, illness or death of any person which
is caused by any Product or device manufactured by LABS and purchased by MASIMO
from LABS, to the extent that such injury, illness or death results directly
from such products manufactured by LABS. For purposes of clarity, Labs shall
have no liability of any kind for technology it has only licensed to Masimo as
compared to provided in a product sold to Masimo.

 

22



--------------------------------------------------------------------------------

12.3. Infringement for Vital Signs Monitoring. MASIMO shall settle or defend, at
MASIMO’s own expense, and pay any direct damage, costs or fines resulting from
all proceedings, threats of proceedings or claims against LABS or its customers
for infringement or alleged infringement by the Vital Signs Monitoring
application(s) in LABS Licensed Devices or Stand Alone Licensed Devices, to the
extent relating to the Masimo Technology licensed to LABS in this Agreement, of
intellectual property rights of third parties. LABS agrees to notify MASIMO
promptly in writing of any such proceeding, and to give MASIMO necessary
assistance where practical, to modify the applicable Product to make it
noninfringing or, where practical, to obtain licenses under such intellectual
property rights. MASIMO makes no representation that Masimo Technology is not
limited by any patent for Non-Vital Sign Measurements.

12.4. Tender of Defense The indemnifying party shall have no liability or
responsibility of any kind to the indemnified party under this Section unless
the Party seeking indemnity shall have notified the other Party within a
reasonable time of such claims, and the indemnifying Party shall have been given
an adequate opportunity to defend, including complete control of the defense and
any settlement. Should the Party seeking indemnity desire to have its own
counsel participate in any such action, the cost of such counsel shall be
exclusively Party seeking indemnity.

12.5. Notwithstanding the foregoing, the Party that owns intellectual property
licensed to the other Party under this Agreement shall have the first right to
enforce such intellectual property, even in the market of the other Party,
including the right to prosecute and settle all intellectual property claims. If
the licensor is unable to or unwilling to enforce intellectual property that
relates to the other Parties market, as defined in this Agreement, the licensee
will then have the right to enforce any intellectual property licensed
exclusively in the licensee’s market. The non-enforcing party will have no right
to any recoveries from such enforcement. Notwithstanding the above, LABS shall
not have the right to enforce U.S. Patent No. 6,263,222.

12.6. Patent Validity. During and after the term of this Agreement, each Party
agrees not to challenge the validity of any of the patents of the other Party to
which this Agreement relates.

12.7. LIMITATION OF LIABILITY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
ABOVE, MASIMO AND LABS GRANT NO WARRANTIES, EITHER EXPRESS OR IMPLIED, ON THE
PRODUCTS OR TECHNOLOGY PROVIDED TO EACH OTHER, AND EACH SPECIFICALLY DISCLAIMS
ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
THE STATED EXPRESS WARRANTY IS IN LIEU OF ALL LIABILITIES OR OBLIGATIONS OF
MASIMO OR LABS FOR DAMAGES, INCLUDING, BUT NOT LIMITED TO, CONSEQUENTIAL DAMAGES
OCCURRING OUT OF OR IN CONJUNCTION WITH THE USE OR PERFORMANCE OF THE PRODUCTS
OR TECHNOLOGY. IN NO EVENT SHALL MASIMO OR LABS BE RESPONSIBLE FOR
CONSEQUENTIAL, INCIDENTAL, SPECIAL DAMAGES OR LOSS OF PROFIT SUFFERED BY THE
OTHER PARTY IN CONNECTION WITH THIS AGREEMENT.

13. REGULATORY COMPLIANCE

13.1. LABS U.S. Regulatory Approvals. LABS shall be solely responsible for
identifying and obtaining, at its sole cost and expense, all FDA and United
States safety agency approvals and any other agency or regulatory approvals
which are required for the development, manufacture or sale of LABS Licensed
Devices and Stand Alone

 

23



--------------------------------------------------------------------------------

Licensed Devices. MASIMO will reasonably cooperate with LABS by providing at no
charge to LABS any MASIMO data in its possession that is reasonably required to
obtain the regulatory approvals, including but not limited to 510(k) application
materials submitted by MASIMO for its own products that incorporate MASIMO
Technology. Disclosure to LABS of any such data shall be subject to the
confidentiality provisions of Section 10 (“CONFIDENTIALITY”).

13.2. Other LABS Regulatory Approvals. LABS shall be solely responsible, at its
sole cost and expense, (i) for identifying and obtaining any necessary approvals
or certifications by any non-U.S. governmental, safety or regulatory entity,
including testing or other procedures, for the sale by LABS of LABS Licensed
Devices and Stand Alone Licensed Devices, (ii) for identifying and complying
with any safety precautions, safety markings, labels or consumer notices
required for LABS Licensed Devices in any country other then the United States,
and (iii) for assessing the appropriateness of the LABS Licensed Devices for any
particular Customer application. MASIMO will cooperate with LABS by providing
any data in its possession that is reasonably required to obtain such approvals
or certifications. Disclosure to LABS of any such data to any third party shall
be subject to the confidentiality provisions of Section 10.

13.3. MASIMO U.S. Regulatory Approvals. MASIMO shall be solely responsible for
identifying and obtaining, at its sole cost and expense, all FDA and United
States safety agency approvals and any other agency or regulatory approvals
which are required for the development, manufacture or sale of Products by
MASIMO in the MASIMO Market. LABS will reasonably cooperate with MASIMO by
providing at no charge to MASIMO any LABS data in its possession that is
reasonably required to obtain the regulatory approvals, including but not
limited to 510(k) application materials submitted by LABS for its own products
that incorporate LABS Technology for Products in the MASIMO Market. Disclosure
to MASIMO of any such data shall be subject to the confidentiality provisions of
Section 10.

13.4. Other MASIMO Regulatory Approvals. MASIMO shall be solely responsible, at
its sole cost and expense, (i) for identifying and obtaining any necessary
approvals or certifications by any non-U.S. governmental, safety or regulatory
entity, including testing or other procedures, for the sale by MASIMO of MASIMO
Licensed Devices, (ii) for identifying and complying with any safety
precautions, safety markings, labels or consumer notices required for MASIMO
Licensed Devices in any country other then the United States, and (iii) for
assessing the appropriateness of the MASIMO Licensed Devices for any particular
Customer application. LABS will cooperate with MASIMO by providing any data in
its possession that is reasonably required to obtain such approvals or
certifications. Disclosure to MASIMO of any such data to any third party shall
be subject to the confidentiality provisions of Section 10.

13.5. Export Controls. Regardless of any disclosure to one Party by the other
Party of an ultimate destination of the product obtained from the one Party, the
other Party shall not transfer or re-export, whether directly or indirectly, any
software or hardware containing the technology of the other Party, the related
documentation, or other related proprietary information to anyone outside the
U.S. as to which export may be in violation of the United States export laws or
regulations without first obtaining the appropriate license from the U.S.
Department of Commerce and/or any agency or department of the U.S. government,
as required.

 

24



--------------------------------------------------------------------------------

14. INCIDENT REPORTING

14.1. By LABS. LABS represents that in addition to being responsible for all
regulatory approvals for its Products, that should any material incidents of
failure of any LABS Licensed Devices which include Vital Signs Monitoring or
Stand Alone Licensed Devices or injury related to such Products be reported to
LABS, that it will take good faith efforts to promptly (i.e., within two
(2) business days) notify MASIMO of any such performance problems or
deficiencies relating to Vital Signs Monitoring licensed from Masimo.

14.2. By MASIMO. MASIMO represents that in addition to being responsible for all
regulatory approvals for its Products, that should any material incidents of
failure of any MASIMO Licensed Device which includes Non-vital Signs Monitoring
or injury related to such Products be reported to MASIMO, that it will take good
faith efforts to promptly (i.e., within two (2) business days) notify LABS of
any such performance problems or deficiencies relating to Non-Vital Signs
Monitoring licensed from LABS.

15. TERM AND TERMINATION

15.1. Term. The term of this Agreement shall commence on the Effective Date and
shall continue in effect until terminated in accordance with this Article 15.

15.2. Termination for Breach. The default by one Party of a material obligation
of such Party under this Agreement shall entitle the other Party to give the
Party in default written notice describing such default in detail (including all
supporting documentation) and requiring it to remedy such default. If such
default is not fully remedied within ninety (90) days after the date of such
notice, the notifying Party shall be entitled to, in addition to all other
remedies available to such Party, exercise its rights under the Escrow, as
contemplated by Article 17, or terminate this Agreement by a written notice to
the defaulting Party. A Party may not continue to exercise its rights under the
Escrow if it terminates this Agreement.

15.3. Termination on Liquidation. Either Party may terminate this Agreement at
any time after the involuntary institution of any proceedings for the
liquidation or winding up of the other Party’s business which have not been
terminated within 180 days after institution.

15.4. Rights Upon Termination. In the event of any valid termination of this
Agreement [under Section 15.2 (“Termination for Breach”) or 15.3 (“Termination
on Liquidation”),] each the breaching or liquidating Party’s rights under this
Agreement shall be terminated except as follows:

15.4.1. No termination of this Agreement shall terminate or otherwise impact
LABS’ rights under Sections 2.1.1, 2.1.2, 2.1.4, 2.3 or any sublicenses and
private label patient monitoring company contracts under 2.1.3.

15.4.2. No termination shall effect the rights of customers that have already
purchased products to continue to use such products, or the rights of the
licensee to continue to sell sensors and accessories to meet the needs of such
purchased products.

 

25



--------------------------------------------------------------------------------

15.4.3. No termination shall impact either Party’s rights to collect for accrued
royalties or the licenses granted in this Agreement, which continue after
termination on the terms and conditions existing upon termination.

15.4.4. For any termination for breach, only the rights of and licenses to the
breaching Party are terminated, and rights and licenses to the non-breaching
Party remain in effect, as well as the obligations of the breaching Party to the
non-breaching Party.

15.5. Survival. The rights and obligations of the Parties hereto under Sections
10 (“Confidentiality”), 11 (“Proprietary Rights”), 12 (“Indemnification”), 13
(“Regulatory Compliance”), 14 (“Incident Reporting”), 2.1.1, 2.1.2, 2.1.4, and
2.3 ( “Trademarks, Legends and Logos”), or any sublicenses and private label
patient monitoring company contracts under 2.1.3, and 4 (“Masimo Option”) of
this Agreement shall survive and continue after termination of this Agreement
and shall bind the Parties and their representatives, successors, heirs and
assignees.

16. DISPUTE. If any dispute or difference shall arise between the Parties
concerning the construction of this Agreement or the rights or obligations of
either Party, the Parties shall strive to settle the same amicably. If LABS and
MASIMO have the same CEO, and the common CEO determines that a conflict exists
that he cannot resolve due to the diverging interests of Labs and Masimo, the
common CEO at his option, will either 1) appoint an independent board member (if
one exists) to represent each Party to discuss and negotiate resolutions to
conflicts arising under this Agreement, with the CEO, or 2) the common CEO will
resolve the issue to his best capability to balance the needs of both Masimo and
Labs and seek Board approval of both Masimo and Labs for his decision. If the
Parties are unable to reach agreement or amicably settle the dispute or
difference within ninety (90) days after such dispute or difference has arisen,
such dispute will be resolved through binding arbitration, applying the AAA
rules. The prevailing Party will be entitled to recover, in addition to any
other award of the arbitrators, its attorney’s fees and costs associated with
the arbitration.

17. ESCROW

17.1. Escrow Deposit. When LABS and MASIMO no longer have the same CEO, either
Party may request that each of MASIMO and LABS place in escrow with an
independent third party copies of the LABS Technology and MASIMO Technology,
respectively, pursuant to the terms of an escrow agreement on commercially
reasonable and standard terms. Such escrow agreement will be negotiated and
agreed to by the Parties at such time as either party makes a written request
upon the other. Each Party will pay its own fees and costs to establish the
escrow, except that the Party requesting the escrow shall pay all costs of the
escrow agent during the term of the escrow, notwithstanding the fact that both
Parties will have technology placed in the escrow and both Parties will have
rights to technology under the escrow. The escrow will include drawings and all
necessary information available to each such Party for use of the technology
pursuant to the License in Section 17.2. Each Party shall update its deposit in
accordance with the escrow agreement.

17.2. License upon Release. In the event that a Party is in breach of an
obligation under this Agreement that inhibits the other Party’s ability to make,
use, offer for sell or sell products licensed under this agreement, and such
breach is not cured within the time period provided herein, the nonbreaching
Party is granted by the

 

26



--------------------------------------------------------------------------------

breaching Party a revocable, license to use, maintain, develop and improve the
technology in escrow for the intended purposes of this Agreement, provided that,
the other Party shall have no right to access, maintain, develop or possess the
deposited technology except in accordance with the terms of the escrow
agreement; and provided further, that all royalties and other obligations due
under this Agreement shall not be reduced, waived or eliminated in any way
during the time period that such license remains in effect. The license under
this paragraph shall only apply during the continuation of the breach, and not
after it has been cured, except that where significant investment of funds was
made by the licensed Party, the period of license shall run until the investing
party has recovered the amount invested, or the breaching party reimburses the
licensed Party for its out of pocket costs associated with establishing its own
manufacturing due to the failure to supply.

17.3. Intentions of Escrow. As a matter of clarity, the purpose of the escrow is
only to reduce the risk of unavailability of necessary information to allow a
licensed Party to continue to achieve the purposes anticipated by this Agreement
by having the temporary license to such information in situations where there
has been an uncured breach of this Agreement, and not alter existing economic or
other obligations under this Agreement, or allow or provide for any permanent
transfer of any rights or assets from one Party to the other as a result of a
release of information from the escrow contemplated in this Article 17.

18. MISCELLANEOUS

18.1. Nonassignability. Neither MASIMO nor LABS may assign this Agreement except
in connection with the sale of all or substantially all of the assets or
business of such Party to which this Agreement relates. This Agreement will
inure to the benefit of and bind each Party’s successors and assigns.

18.2. Failure to Enforce. The failure of either Party to enforce at any time or
for any period of time the provisions of this Agreement shall not be construed
to be a waiver of such provisions or of the right of such Party to enforce each
and every such provision.

18.3. Governing Law. This Agreement shall be deemed to have been made in the
State of California, United States of America, and shall be governed by and
construed according to the laws of the State of California.

18.4. Severability. In the event that any of the provisions of this Agreement
shall be held by a court or other tribunal of competent jurisdiction to be
unenforceable, such provisions shall be deleted from this Agreement and the
remaining portions of this Agreement shall remain in full force and effect,
except where the economic equity of both Parties hereto is materially affected
by such unenforceability.

18.5. Notice. Except as either Party may hereafter notify the other in writing
with respect to itself, the addresses of the Parties for all purposes of this
Agreement shall be:

 

MASIMO:

   MASIMO CORPORATION             40 Parker                Irvine, CA 92618   
         Attention: Chief Executive Officer         

 

27



--------------------------------------------------------------------------------

LABS:

   MASIMO LABORATORIES             50 Parker                Irvine, CA 92618   
            Attention: Chief Executive Officer         

All notices and communications pursuant to this Agreement shall be addressed as
set forth above and shall be delivered to the Party for whom intended by hand or
by postage prepaid, first class, registered or certified mail, return receipt
requested. Such notices and communications shall be deemed to have been given
and delivered as of the date of receipt.

18.6. Force Majeure. Neither Party shall be liable to the other Party hereto for
any loss, injury, delay, damages or other casualties suffered or incurred by
such other Party due to strikes, riots, storms, fires, acts of God, or war or
any other cause beyond the reasonable control of either Party.

18.7. Headings. Headings to paragraphs and sections of this Agreement are to
facilitate reference only, do not form a part of this Agreement, and shall not
in any way affect the interpretation hereof.

18.8. Exhibits. All exhibits to which this Agreement refers are hereby
incorporated into and made a part of this Agreement.

18.9. Entire Agreement. This Agreement constitutes the entire agreement between
LABS and MASIMO, and expressly supersedes the Original Agreement and all
previous amendments , and there are no other understandings, agreements or
representations, express or implied, written or oral, not specified herein. This
Agreement may only be amended by express written agreement and signed by
authorized representatives of both Parties.

18.10. Bankruptcy. Each of MASIMO and LABS is a licensee under 11 U.S.C. §365(N)
and is entitled to the protections as a licensee provided therein.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date set forth above.

 

MASIMO CORPORATION   MASIMO LABS By  

/s/    BRAD LANGDALE

  By  

/s/    JOE E. KIANI

  Brad Langdale, EVP, Marketing     Joe E. Kiani, Chief Executive Officer

 

28



--------------------------------------------------------------------------------

EXHIBIT A

MASIMO SET® DEFINITION

MASIMO SET® includes the following MASIMO Technology, as it relates to pulse
oximetry:

LNOP®, AutoProCal™, ProCal™, DST™, FST™ Technology, SST, Proprietary Engine
number 4, APOD, PVI, PI, FastSat, and Parallel Engines;

Transducers (sensor/probe) designed to reduce cost, reduce noise and improve
accuracy;

The technique of building a reference generator for calculating substantially a
noise or signal reference;

Use of a noise reference or signal reference to minimize the effect of unwanted
noise components (e.g., motion artifacts) from physiological waveforms (e.g.,
photo-plethysmographic waveforms);

Use of a reference generator along with a correlation canceler (e.g., Joint
Process Estimator) to map natural photo-plethysmographic waveforms into oxygen
saturation space;

Use of a saturation transform, which is the technique of mapping
plethysmographic waveforms into saturation space (e.g., saturation vs. power or
probability and saturation vs. frequency or pulse rate); and/or

Use of transducers, circuitry, general digital signal processing techniques,
mathematical algorithms for processing physiological signals and providing one
or more final results (e.g., arterial blood oxygen saturation, pulse rate and/or
photo-plethysmographic wave forms).

 

29



--------------------------------------------------------------------------------

EXHIBIT B

Exhibit B1: to include Masimo Licensed Trademarks. See 1.20.

Panatone Red / PMS Black

1850 MAT

(MASIMO WILL PROVIDE CAMERA READY ARTWORK UPON REQUEST)

NO IMPLIED LICENSE LABEL

 

30



--------------------------------------------------------------------------------

EXHIBIT C

Price of Products

Price for MASIMO Boards: MASIMO’s transfer prices to LABS for the MS2000 Boards
shall be $175.00:

Price for Rainbow Boards:

All Rainbow Boards and Rainbow sensors at cost of goods sold up to 10% of
MASIMO’s anticipated annual volume, determined on an annual basis. Thereafter,
Labs will manufacture such Rainbow Boards or Rainbow sensors itself, or may
purchase from Masimo at COGS plus Masimo’s regular margin. When Labs wishes to
manufacture, Masimo will provide reasonable assistance consistent with this
Agreement, including providing Labs with access to Masimo vendors (Masimo
vendors will be instructed to transfer to Labs the products at the same price
they supply them to Masimo), tools, manufacturing process procedures and
training.

Transfer Price for Sensors and Accessories: MASIMO’s initial baseline transfer
prices to LABS for the SpO2 Sensors and Accessories delivered in accordance with
this Agreement shall be at the most favored OEM prices.

LABS shall receive the best price offered by MASIMO to any other person or
entity for Products. In the event that MASIMO provides more favorable pricing to
another person or entity, MASIMO shall notify LABS of such better pricing within
thirty days, and LABS shall have the option of accepting the more favorable
pricing, effective immediately.

 

31



--------------------------------------------------------------------------------

EXHIBIT D

End-User License Agreement

THIS DOCUMENT IS A LEGAL AGREEMENT BETWEEN YOU, THE “PURCHASER”, AND LABS. IF
YOU DO NOT AGREE TO THE TERMS OF THIS AGREEMENT, PROMPTLY RETURN THE ENTIRE
PACKAGE, INCLUDING ALL ACCESSORIES, IN THEIR ORIGINAL PACKAGE, WITH YOUR SALES
RECEIPT TO LABS FOR A FULL REFUND.

1. Grant of License

In consideration of payment of the license fee, which is part of the price paid
for this product, LABS grants to Purchaser a nonexclusive, nontransferable
license, without right to sublicense, to use the copy of the incorporated
software/firmware, and documentation in connection with Purchaser’s use of the
Products for their labeled purpose. LABS reserves all rights not expressly
granted to Purchaser.

2. Ownership of MASIMO Software/Firmware

Title to, ownership of, and all rights and interests in, any MASIMO software
and/or firmware and the documentation, and all copies thereof, remain at all
times vested in MASIMO Corporation, licensor to LABS, and they do not pass to
Purchaser.

3. Assignment

Purchaser shall not assign or transfer this License, in whole or in part, by
operation of law or otherwise, without LABS’ prior written consent; any attempt
without such consent, to assign any rights, duties or obligations arising
hereunder shall be void.

4. Copy Restrictions

The software/firmware and the accompanying written materials are copyrighted.
Unauthorized copying of the software, including software that has been modified,
merged, or included with other software, or other written materials is expressly
forbidden. You may be held legally responsible for any copyright infringement
that is cause or incurred by your failure to abide by the terms of this license.
Nothing in this license provides any rights beyond those provided by 17 U.S.C. §
117.

5. Use Restriction

As the Purchaser, you may physically transfer the products from one location to
another provided that the software/firmware is not copied. You may not
electronically transfer the software/firmware from the products to any other
device. You may not disclose, publish, translate, release or distribute copies
of the software/firmware or accompanying written materials to others. You may
not modify, adapt, translate, reverse engineer, decompile, disassemble, or
create derivative works based on the software/firmware. You may not modify;
adapt, translate, or create derivative works based on the written materials
without the prior written consent of LABS.

6. Transfer Restrictions

The software/firmware is licensed to the Purchaser, and may not be transferred
to anyone, except other end-users, without the prior written consent of LABS. In
no event may you transfer, assign, rent, lease, sell, or otherwise dispose of
the software/firmware or the products on a temporary basis.

 

32



--------------------------------------------------------------------------------

7. Beneficiary

MASIMO Corporation is a Beneficiary of this Agreement and has the right to
enforce its provisions.

RESTRICTED RIGHTS LEGEND

The software/firmware and documentation is commercial computer software as
defined in DFARS § 252.277.7014(a)(1). The Government shall have only those
rights specified in this Agreement. DFARS § 227.7202-3(a).

 

33